                Case Case
                     2:20-mj-06108-DUTY
                          1:20-cr-00278-TNM
                                          Document
                                             Document
                                                   2 Filed
                                                      34-1 12/17/20
                                                            Filed 08/11/21
                                                                     Page 1Page
                                                                            of 1 1Page
                                                                                   of 15ID #:2
Submit this form by e-mail to:
                                                                                                                    ~`'      Q
CrimIntakeCourtDocs-I.A@cacd.uscourts.gov For Los Angeles criminal duty.                                  i
                                                                                                                  c -'~;"
                                                                                                                        .
CrimIntakeCourtDocs-SA@cacd.uscourts.gov For Santa Ana criminal duty.                                                               r,,..
                                                                                                                  s,`
CrimIntakeCourtDocs-RS@cacd.uscourts.gov For Riverside criminal duty.                                             r- ,       ~      ~--
                                                                                                                   .'
                                                                                                                  ~"-        tt~
                                               UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA                                   E

                                                                           CASE NUMBER:
UNITED STATES OF AMERICA                                                                            1:20-cr-00278
                                                           PLAINTIFF
                    V.

                                                                                  REPORT COMMENCING CRIMINAL
 Keith Berman
                                                                                                  ACTION
USMS#                                                    DEFENDANT

TO:CLERK'S OFFICE,U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on ~/17/202o                      at~ ~ AM ❑ PM
     or
     The defendant was arrested in the                      District of                   on             at                 ❑ AM ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:             ~ Yes         ❑x No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):                 ❑x Yes      ❑ No

4. Charges under which defendant has been booked:

     15 U.S.C. 78j & 78ff; 17C.F.R 240.10b5 (securities fraud); 18 U.S.C. 1001 (false statement)

5. Offense charged is a:          ❑x Felony         ❑Minor Offense               ❑Petty Offense        ❑Other Misdemeanor

6. Interpreter Required:          ~x No      ❑Yes          Language:

7• Year of Birth: 1953

8. Defendant has retained counsel:                ❑ No
          Yes     Name:                 ~             ~                           Phone Number: ~~~~ ~ ~ ~ ~ ~`1 ~~

9• Name ofPretrial Services Officer notified: emai~ed pretria~ services

10. Remarks (if any):

11. Name: Craig Schneider                                          (please print)

12. Office Phone Number: 323-828-9791                                                13. Agenry: FBI

14. Signature:        ~r~~                           -~                              15• Date: 12/17/2020

CR-64(09/20)                                     REPORT COMMENCING CRIMINAL ACTION
         Case Case
              2:20-mj-06108-DUTY
                   1:20-cr-00278-TNM
                                   Document
                                      Document
                                            3 Filed
                                               34-1 12/17/20
                                                     Filed 08/11/21
                                                              Page 1Page
                                                                     of 1 2Page
                                                                            of 15ID #:3


                                                                                                                  ,_
                                                                                                                  .
                                                                                                                  .        ~
 AO 442 (Rev. 11/11) Arrest Wart~t                                                                                         t~rr

                                     UTIITED STATES DISTRICT COURT                                              ~,~.                      ~-
                                                                                                                 -,-=- =   3
                                                             for the
                                                                                                                ``'        ..
                                                      District ofColumbia            Q

                    United States ofAmerica
                                ~.                             ~       Case: 1:20-cr-00278
                         Kei~ Berman
                                                               j~      Assigned to: Judge Trevor N. McFadden
                                                                       Assigned Date: 12115/2020
                                                               ~       Descrip#ion: INDICTMENT(B)



 To:      Any authorized law enforcement officer
                                                   ARREST WARRANT                             ~ Q~~ o ~ ~*
                                                                                                                                  o
          YOU ARE COMMANDED to arrest and brink before a United States magistrate judge without unnecessary delay
(~wixe ojpersar to be     Keith Berman                                                                                                _
who is acc~ad ofan offense or violation based on the following document filed with the court:

~ Indictment             O Superseding Indictment     O Information       O Supersedirg Information             O Complaint
 O Probation Violation Petition        O Supervised Release Violation Petition       O Violation Notice O Order ofthe Court
 This offense is briefly dasati'bed as follows:
  15 U.S.C.§§ 78j8788;17 C.F.R.§240.10b5(secu~illes fraud);
  18 U.S.C.§§ 1001 (false statement)




                                                                                 -                  Zia M.Faruqui
                                                                                     ~              2020.12.1516:5226
 Date:        12/15/2020                                                    ~
                                                                                                    -05'00'
                                                                             _~_-_lssrb~g o,~~eerisegrt~are

City and state:      Washington, DC                                  Zia M. Faruqui, United States Magistrate Judge
                                                                                         Premed aaa~e ad Urk          +^


                                                            Return
         This warrant was rxeived on (dore~                         and the person was arnestod a~(mac!
 (cfry and sleie)



                                                                                     ArnsGrogoJJlar'srt~wr



                                                                                         PrJe~d name ~d rf~/e
                   Case 2:20-mj-06108-DUTY
                        Case 1:20-cr-00278-TNM
                                             Document
                                                Document
                                                      4 Filed
                                                         34-1  12/17/20
                                                                  Filed 08/11/21
                                                                             Page
                                                            http://156.131.20.221    1 Page
                                                                                       of 5 Page
                                                                                              3 of 15ID #:23
                                                                                 /cacd/CrimIntakeCal.NSF/l 222c8c990b 1 f46...




                                                                UNITED STATES DISTRICT COURT
                                                               CENTRAL DISTRICT OF CALIFORNIA

           i1NITED STATES OF AMERICA,                                               ~ Western Division                    ._.]iA1ABR-6£~
                                                                         Plaintiff, ~
                                            °S                                      ~ Case Number: 2:20-MJ-06108-1          Out of District Affidavit
                                                                                    ~ Initial App. Date: 12/17/2020         Custody
           Keith Berman                                                             ~ Initial App. Time: 1:00 PM




                                                                       Defendant.    Date Filed: 12/17/2020
                                                                                     Violation: 15 USC 78 78ff 17C F.R 240
                                                                                     1065 18 USC~~ ,~,^ ~~~ ~U~~~[~j-~~-,
                                                                                     CourtSmart~'Reporter (~ 1             ~~~ 1
                                                                                                ~~
                    PROCEEDINGS HELD BEFORE UNITED STATES                                                CALENDAR/PROCEEDINGS SHEET
                       MAGISTRATE JUDGE: Karen L. Stevenson                                               LOCAL/OUT-OF-DISTRICT CASE



                  PRESENT:                  Roberson, Gay                                                                        None
                                                                                    noes ~j-,~.c~~,4-9a
                                        Deputy Clerk                             Assistant U.S. Attorney ~                     /nterpreter/Language
                O INITIAL APPEARANCE NOT HELD -CONTINUED
                ~'~efendant informed of charge~ a~n right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                  }preliminary hearing OR L~YrEmoval hearing /Rule 20.
                ~   ~efendant states true name ~s~ as charged D is
                O Court ORDERS the caption of the Indictment/Information be changed to reflect defendant's different true name. Counsel are directed to
                   file all future documents reflecting the true name as stated on the record.
                D Defendant advised of consequences of false statement in financial affidavit. ~ Financial Affidavit ordered SEALED.
                D Attorney: Ronald Herzog, Ret ned D ,         p[~~ m d ~ Prev. Appointed          oss. ontribution (see separate order)
                    O Special appearance by:~~ ~r'i"~                            ~~ l.~ 9' ry ~)
                D Government's request for detention is: D GRANTED D DENIE O WITHDRAWN D CONTINUED
                O D endant is ordered: D Permanentlx Detained O Temporarily Detained (see separate order).
                       IL FIXED AT $ ~U, CX1(I. U~                         (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                     overnment moves to iJN EAL Complaint/Indictment/Information/Entire Case: ~GRANTED  II                D DENIED
                D Preliminary Hearing waived.
                D Class B Misdemeanor O Defendant is advised of maximum penalties
                   This case is assigned to Magistrate Judge                                                 .Counsel are directed to contact the clerk for the
                   setting of all further proceedings.
                D PO/PSA WARRANT ~ Counsel are directed to contact the clerk for
                   District Judge                                                             for the setting of further proceedings.
                O Preliminary Hearing set for                                     at 4:30 PM
                D PIA set for:                                     at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                O Government's motion to dismiss case/defendant                                                 only: D GRANTED D DENIED
                D D fendanYs motion to dismiss for lack of probable cause: L'7 GRANTED ~ DENIED
                      fendant executed Waiver of Rights. O Process received.
                     ou ORDERS defendant Held to Answer to                                     Disgjrk of         C~            ~ 14'                   I
                   ~~oni to trznsfer, if bzil is postefl. lefen~ant to report on ~r before        ~~          ~ l.1.~1         — ~ 1[-           ~~l!~~ —~
                    D Warrant of removal and final commitment to issue. Date issued:                                  By CRD:
                       Warrant of removal and final commitment are ordered stayed until
                ~J Case continued to (Date)                                         (Time)                                    AM / PM
                   Type of Hearing:                                    Before Judge                                         /Duty Magistrate Judge.
                   Proceedings will be held in the O Duty Courtroom                                 D Judge's Courtroom
                D Defendant committed to the custody of the U.S. Marshal D Summons: Defendant ordered to report to USM for processing.
                D Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                D stract of Order to Return efendant to Court on Next Court Day(M-20)issued. Original forwarded to USM.
                      LEASE ORDER NO: ~ C)~8b
                D Other:
         —~IC /;~                    C~PSA D USPO                               D FI       CIAL                             EADY
              ~-v                                                                           ~                                De u Clerk Initials      ~


                     M-5 (10/13)                         CALENDAR/PROCEEDING SHEET - LOCAL/OUT-OF-DISTRICT CASE                             Page 1 of 1




1 of 1                                                                                                                                           12/17/2020, 11:16 AM
                 Case 2:20-mj-06108-DUTY
                      Case 1:20-cr-00278-TNM
                                           Document
                                              Document
                                                    4 Filed
                                                       34-112/17/20
                                                             Filed 08/11/21
                                                                      Page 2 Page
                                                                             of 5 Page
                                                                                  4 of 15
                                                                                        ID #:24

                  UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

      Case Name: United States of America v.         ~~~"~ ~_~~~                                      Case No. a~ m`
                                                                                                                   ~~j`~~._ ~/
                                                     Defendant     ~ Material Witness

      Violation of Tifle and Section: ~~~~ ~ ~~~ ~~C ~ ~j . ~` ~ ~ ~ d~~js J ~ (,~f'C, 1 Q~
                                         Summons       ~ Out of District ~ UNDER SEAL ~ Modified Date:

      Check ~o   one ofthefive numbered boxes below (unless one bond is to be replaced by another):
      1,     Personal Recognizance (Signature Only)       (c).Q Affidavit ofSurety With Justification          Release No.
                                                                 (Form CR-3) Signed by:                              1 ~ ~.~ ~. v
      2. ~ Unsecured Appearance Bond
           $                                                                                                    ~ Release to Pretrial ONLY
      3. ~ Appearance Bond                                                                                      ~ Release to Probation ONLY
             $ ~ t~, r~ck~. c~ v                                                                                    Forthwith Release
        ~a~.~ Cash DepOSit Amount or %~ Form CR-7~
                                                                         With Full Deeding of Property:

       (b).~] Affidavit of Surety Without
               ustification (Form Cx-4) Signed by:
                                                                                                                   All Conditions of Bond
~~                     4       I~ ~                                                                                (Exce tClearing-Warrants
       `
       J                                                                                                            Con~tion) Must be Met
                                                                                                                    and Posted by:
          e~~                   ~~e.,--~                                                                          a~~~adzos~o~ m
          p~t~i~ L'-i ~ noelF
           I~~ ~Y ~L~ aA ~..}t,v                                                                                ❑ Third-Party Custody
        -e~.             ~~'' A                           4,~ Collateral Bond in the Amount of(Cash               Affidavit (Form CR-3l)
           ~~   ,(L~~I~}                                      or Negotiable Securities):

                                                              $                                                ~ Bail Fixed by Court:
                                                                                                               [
                       ",j~~ Q ~/ h'1.
            ~ ~22l ~~ Z~
                                                          5.~ Corporate Surety Bond in the Amount of:          ~~~—
                                                               ~                                               (Judge /Clerk's Initials)


                                                       PRECONDITIONS TO RELEASE
         The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(8)(4).
     0 The Court has ordered a Nebbia hearing under 4 3142(g)(4).
         The Nebbia hearing is set for                                    at            Q a.m. ❑ p.m.

                                                   ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL.CONDITIONS of RELEASE,the following conditions ofrelease are imposed upon you:
      Submit to: [~ Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation (USPO)supervision as directed by USPO.
                 (The agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~
                                                                                                                          o -m
                                                                                           ?e2~~~ ~~S d p sign a Declaration
      Surrender all passports and travel documents to Supervising Agency no later than r ~/a
       re Passport and Other Travel Documents(Form CR-37), and do not apply for a passport or other travel document during the pendency
       ofthis case.
~]Travel is restricted to ~~~ ~~~r~'6~ ~~~jf}                                                 unless prior permission is granted by Supervising
       Agency to travel to a specific other location. Court permission is required for international travel.
]Reside as approved by Supervising Agenry and do not relocate without prior permission from Supervising Agency.
~
[~ Maintain or actively seek employment and provide proof to Supervising Agency. ~ Employment to be approved by
      Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                   Defendant's Initials:               Datex      ~ ~~
                                                                                   SSE ORDER AND BOND FORM                          P GE 1 F 4
               Case 2:20-mj-06108-DUTY
                    Case 1:20-cr-00278-TNM
                                         Document
    Case Name: United States of America v.
                                            Document
                                     KPj~ ~~~~~~
                                                  4 Filed
                                                     34-112/17/20
                                                           Filed 08/11/21
                                                                    Page
                                                                      Case3No.
                                                                            Page
                                                                            ofa5 UPage
                                                                                  5~'YJT
                                                                                    of 15
                                                                                        ID(~
                                                                                           #:25
                                                                                             ~ ZJ~                                         --.7

                                                  Defendant      ~ Material Witness

        Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or

        witness in the subject investigation or prosecution,~'including but not limited to(~~~ G~'
                                                                                                 , 1'~.                       J~7j~(~YL~~

                                                                 except

       Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence

        of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:


       Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,

        you agree to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.

       Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your

        own legal or true name without prior permission from Supervising Agency. ~In order to determine compliance, you agree

        to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

       Do not engage in telemarketing.

       Do not sell, transfer, or give away any asset valued at $ ~~ Q~ _ ~ ~                     or more without notifying and obtaining

        permission from the Court, except

       Do not engage in tax preparation for others.

       Do not use alcohol.

       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and

       requirements ofthe program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by

       Supervising Agency.
       Do not use or possess illegal drugs or state-authorized marijuana. ~ In order to determine compliance, you agree to

       submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

       Do not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic, or

       designer psychoactive substance capable ofimpairing mental or physical functioning more than minunally, except as

       prescribed by a medical doctor.

       Submit to:     drug and/or ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agenry.

       You must pay all or part ofthe costs for testing and treatrnent based upon your ability to pay as determined by Supervising Agency.

      Participate in residential ~ drug and/or ~ alcohol treatrnent as directed by Supervising Agenry. You must pay all or part ofthe costs

       oftreatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~Release to USPO only

      Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by

       Supervising Agenry. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.

      Parricipate in the Location Monitoring Program and abide by all of the requirements ofthe program, under the direction ofSupervising

       Agenry, which       will or    will not include alocation monitoruigbracelet.-You must pay all or part ofthe costs ofthe program based

       upon your ability to pay as determined by Supervising Ag,~n~
                                                                  ; You1mus        e    anc ally responsible for any lost or damaged equipment.
       ~                                                         ~a       ~~
           Location monitoring only - no residential restrictions; ~~J / ~~
                                                                                          ~~            ~~^~~~~ J1
                              -or-

           You are restricted to your residence every day:

                    from                    ~ a.m. ~ p.m. to                  0 a.m. ~ p.m.
                    as directed by Supervising Agenry;
                              -or-
                                                                                 Defendant's Initials~~/I ~           Date: X l ~I C
CR-1 (05/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FOR                                   1~AGE'~ OF 4
                  Case 2:20-mj-06108-DUTY
                       Case 1:20-cr-00278-TNM
                                            Document
                                               Document
                                                     4 Filed
                                                        34-112/17/20
                                                              Filed 08/11/21
                                                                       Page 4 Page
                                                                              of 5 Page
                                                                                   6 of 15
                                                                                         ID #:26
       Case Name: United States of America v.          Ke(~         8~~~~                                Case No. ab /J7,3 ~p ~ d

                                                        Defendant     ~ Material Witness


               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

                                                                                       all of which must be preappxoved by Supervising Agenry;

               Release to PSA only ~ Release to USPO only

          You are placed in the third-party custody(Form CR-31) of

          Clear outstanding Q warrants or~ DMV and traffic violations and provide proof to Supervising Agency within                     days
          of release from custody.

          Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except

          as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person

          and/or property by Supervising Agency in conjunction with the U.S. Marshal.

         Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than

          the age of 18 except in the presence of a parent or legal guardian of the minor.

         Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children

          under the age of 18.

         Do not be employed by, affiliated with, own, control, or otherwise participate directly or indirectly in the operation of any daycare

          facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.

         Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search

          of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.

          Marshal.

         Other conditions:




                                                                                      '.
                                                               ~          i     ~                                    ~
                       ~i /

 i~I

                                                 GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above enti$ed matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence unposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will unmediately inform my counsel of any change in my contact information,including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.                                ~                            ~

                                                                                     Defendant's InitialsC~` X~~         Date:
CR-1 (05/19)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND
                Case 2:20-mj-06108-DUTY
                     Case 1:20-cr-00278-TNM
                                          Document
                                             Document
                                                   4 Filed
                                                      34-112/17/20
                                                            Filed 08/11/21
                                                                     Page 5 Page
                                                                            of 5 Page
                                                                                 7 of 15
                                                                                       ID #:27
      Case Name: United States of America v.      KC~°~ ~~~~                                            Case No. ~`(} rnJ ~ ~ b Yj.~/~
                                                    Defendant        ~ Material Witness


                                    ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond, pursuant to Tide 18 ofthe United States Code,I have read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
      all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

     Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
     continue in full force and effect until such time as duly exonerated.

     I understand that violation of any of the general and/or additional conditions ofrelease of this bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
     fine.

     I further understand that ifI fail to obey and perform any ofthe general and/or additional conditions of release of this bond,this bond
     may be forfeited to the United States of America. Ifsaid forfeiture is not set aside,judgment may be summarily entered in this
     Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
     judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws ofthe
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
     forfeited.




              ~ ~7 ~,~                                                                                      ~o~ ~aa~ -~r a
     Date                                Sign ur       efendant/Material Witness                         elephone Number



     x             ~ ~~~ ; a
     City and State(DO NOTINCLUDE ZIP CO E)
                                                            q1-~
         Check ifinterpreter is used: I have interpreted into the                                                language this entire form
         and have been told by the defendant that he or she understands all of it.



    Interpreter's Signature                                                                         Date



     Approve                  ~L~'t-     "~
                                          '                           ~f\_,                                                ~O r~~
                              United States I~k'~1g~/ Magistrate Judge                              Date

     Ifcash deposited: Receipt #                             for $


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                Defendant's Initials:
CR-1(05/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND                                         4mF4
           Case 2:20-mj-06108-DUTY
                Case 1:20-cr-00278-TNM
                                     Document
                                        Document
                                              5 Filed
                                                 34-112/17/20
                                                       Filed 08/11/21
                                                                Page 1 Page
                                                                       of 1 Page
                                                                            8 of 15
                                                                                  ID #:28
                                                                                         CLERK U.S. DISTRICT COURT
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA                                            ~.
                                                                                               ~~ ~'~
                                 CRIMINAL MINUTES —GENERAL                             CENTRAL D T       T Or CALIFORNIi
                                                                                       BY
                                                                                                                 DEPUT


Case No.        O'Z-d I'1'1       053- ~                                          Date: L 2/       ~ ~la Q~
Present: The Honorable Karen L. Stevenson, United States Magistrate Judge

Interpreter: NfA
                Gay Roberson                             N/A                                   N/A
                 beputy Clerk                  Court Reporter /Recorder              Assistant U.S. Attorney


   U.S.A. v. Defendants)        Present Cust   Bond            Attorney(s~ for Defendant(sl:    Present ADD        Ret

   N/A                                                         N/A


Proceedings:           (IN CHAMBERS)MANDATORYRLTLE 5(~ ORDER

        In accordance with the Due Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894(Oct.
21, 2020),the United States is ordered to produce all exculpatory evidence to the defendant under
Brady v. Maryland, 373 U.S. 83(1963), and its progeny. Failing to do so in a timely manner may
result in exclusion of evidence, adverse jury instructions, dismissal of charges, contempt proceedings,
or sanctions.




CR-11 (04/15)                              Criminal Minutes —General                       Page 1 of 1
           Case 2:20-mj-06108-DUTY
                Case 1:20-cr-00278-TNM
                                     Document
                                        Document
                                              6 Filed
                                                 34-112/17/20
                                                       Filed 08/11/21
                                                                Page 1 Page
                                                                       of 2 Page
                                                                            9 of 15
                                                                                  ID #:29
                                                                                                     FILED
                                                                                          CLERK, U.S. DISTRfCTCdJRT
       NAME &ADDRESS
                                                                                                 ~~ ~ 7 ~0
                                                                                        CENTRAL DI      RI T OF G°►L~FORN{A
                                                                                        BY                         DEPUTY

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                       CASE NUMBER
  UNITED STATES OF AMERICA

                                   V.
                                                         PLAINTIFF,
                                                                               ~ - cR -- on2-~ ~
                 ~
                 ~ g~'
                     '      !
                          ~.!     •v                                        CONSENT TO VIDEO/TELEPHONIC CONFERENCE
                     USMS Reg. x:                                            AND/OR WAIVBR OF DEFENDANT'S PRESENCE
                                                    DEFENDANTS)                       AND PROPOSED FINDINGS/ORDER
  Check each that applies:
 ]CONSENT TO VIDEO CONFERENCE/TELEPHONIC CONFERENCE
                                                                                       SCI 30/AIVER OF DEFENDANT'S PRESENCE
1                                                                                          ~C
 . Consent to Video Conference/Telephonic Conference
 I,       ~E j7—}j                        /`/j~               ,understand that the U.S. Constitution, the Federal Rules of Crimina
                          ~~                                                                                                         l
  Procedure, andJor one or more federal statutes may give me the right to have
                                                                                 all the below-listed proceedings take pace in person in
  open court. After consultation with counsel,Iknowingly and voluntarily
                                                                              consent to the proceedings below Instead taking place by
  video conference or, if video conference is not reasonably avaIlable, by
                                                                           telephonic conference:
  Check each that applies:

        etention/Bail Review/Reconsideration Hearings) (18 U.S.C. Sec.
                                                                         3142)               nitial Appearance (Fed. R. Crim. P. 5)
 [] Preliminary Hearing (Fed. R. Crim. P. 5.1)
                                                                                                rraignment (Fed. R. Crim. P. 10)
 [] Pretrial Release Revocation Proceedings (18 U.S.C. Sec. 3148)
                                                                                        ~ Waiver of Indictment (Fed. R Crim. P. 7(b))
      Misdemeanor Pleas and Sentencings (Fed. R. Crim. P. 43(b)(2))
                                                                                        ~ Appearances under Fed. R. Crim. P. 40
      Probation and Supervised Release Revocation Proceedings (Fed. R. Crim.
                                                                                 P. 32.1}
 Note: to consent to an appearance by video or telephonic conference at
                                                                        one of the two proceedings listed below, you must also complete
 the 'Proposed Ffndings"section on page 2 of this form.
                  [] Felony Pleas (Fed. R. Crim. P. 11)          ~ Felony Sentencings (Fed. R. Crim. P. 32)
 2. Waiver of Defendant's Presence
I,           K~ 1'f"~J ~ ~~~~j~                            ,understand that the U.S. Constitution, the Federal Rules of
                                                                                                                           Criminal
 Procedure, and/or one or more federal statutes may give me the right to
                                                                          be present at all of the below-listed proceedings - in person,
 by video conference, or by telephonic conference. ABer consultation
                                                                      with counsel,Iknowingly and voluntarily waive my right to be
 present in person in open court or by video conference or by telephon
                                                                       ic conference at the proceedings below:
 Check each that applies (and use Form CR-35 to waive the defendants
                                                                     presence at other types ofproceedings):
    Detention/Bail Review/Reconsideration Hearings) (18 U.S.C. Sec. 3142)
                                                                                       ~ Probation and Supervised Release Revocation
    Preliminary Hearing (Fed. R. Crim. P. 5.1)                                              Proceedings (Fed. R. Crim. P. 32.1)
    Pretrial Release Revocation Proceedings (18 U.S.C. Sec. 3148)
                                                                                       ~ Waiver of Indictment (Fed. R. Crim. P. 7(b))
    Misdemeanor Pleas and Sentencings (Fed. R. Cri . P. 43(b)(2))
                                                                                       ~ Appearances under Fed. R Crim. P. 40
      12-1'1..               2b
Date
                                                     Defendant                       ed for Defendant Counsel for Defen          ith
!n Custody?                                                                      Defendant's Authorization [Check if applicable]
                        For in-custody defendants,
      Yes ~ No          List institution where housed:
CR-029 (08/20)        CONSENT TO VIDEOlTELEPHONIC CONFERENCE AND/OR
                                                                              WAIVER OF DEFENDANTS PRESENCE
                                                                                                                                   P. 1 OF 2
           Case Case
                2:20-mj-06108-DUTY
                     1:20-cr-00278-TNM
                                     Document
                                        Document
                                              6 Filed
                                                 34-1 12/17/20
                                                       Filed 08/11/21
                                                                Page 2Page
                                                                       of 2 10
                                                                            Page
                                                                               of 15
                                                                                   ID #:30


    I have translated this consent/waiver to the Defendant in the
                                                                                                                             language.



   Date                                                Interpreter(if required)
                                                                                      Signed for Interpreter by Counsel for Defendant with
                                                                                      Interpreters Authorization [Check if applicable]


   I am counsel for the Defendant herein. Prior to the Defen
                                                             dant signing this document or authorizing me to sign this
   Defendants behalf,l fully advised the Defendant of the Defend                                                       document on the
                                                                 ant's above-referenced rights and consulted with the Defen
   regarding such rights and the Defendant's consent/waiver(s). Ibelie                                                      dant
                                                                       ve that the Defendant understands such rights and that the
   Defendant's consent/waiver(s) are knowing and voluntary, and
                                                                  I concur with such consent/waiver(s).



                                                                      ~~
  Date                                                 Counsel for Defendant



  3.Proposed Findings Regarding Hazen of Further Delay of
                                                                  Felony Plea or Sentencing
  Pursuant to 415002(b)(2) ofthe Coronavirus Aid, Relief,
                                                             and Economic Security("CARES") Act and 4 2 ofOrder of
  No. 20-043(In Re: Coronavirus Public Emergency Use of Video                                                            the Chief Judge
                                                                    and Telephonic Conference in Certain Criminal Procee
  pleas and sentencings cannot be conducted other than in person                                                             dings),felony
                                                                    in open court unless the judge makes specific Hndings
  or sentencing "cannot be further delayed without serious harm                                                             that the plea
                                                                  to the interests ofjustice." Accordingly,ifthe defendant
  consent to a felony plea or sentencing taking place by video confer                                                        intends to
                                                                      ence or,if video conference is not reasonably available,
  telephonic conference, instead ofin person in open court, the                                                                by
                                                                 defendant must set forth below proposed findings suffici
  this showing.                                                                                                             ent to make




  4.Order Adopting Findings Regarding Harm ofFurther Delay
                                                           of           Felony Plea or Sentencing
 Pursuant to § 15002(b)(2) of the Coronavirus Aid, Relief,
                                                           and Economic Security("CARES")Act and 4 2 of Order
 No. 20-043(In Re: Coronavirus Public Emergency Use of                                                          ofthe Chief Judge
                                                           Video and Telephonic Conference in Certain Criminal
 hereby find that the:                                                                                         Procee dings),I

                        Felony Plea(Fed. R. Crim.P. 11)              ~ Felony Sentencing(Fed. R. Crim.P.32)
 in this case cannot be further delayed without serious harm to
                                                                  the interests ofjustice,for the reasons set forth above.



Date                                                 United States District Judge


CR-029 (08/20)        CONSENT TO VIDEO/TELEPHONIC OONFERENCE
                                                                       AND/ORWAIVER OF DEFENDANT'S PRESfi1VCE
                                                                                                                                   P.2 OF 2
          Case Case
               2:20-mj-06108-DUTY
                    1:20-cr-00278-TNM
                                    Document
                                       Document
                                             7 Filed
                                                34-1 12/17/20
                                                      Filed 08/11/21
                                                               Page 1Page
                                                                      of 2 11
                                                                           Page
                                                                              of 15
                                                                                  ID #:31

                                                                                                    FILED
                                                                                                     DIS7RtC7


                                                                                              ~C ~ 7


                                                                                                       '
                                                                                                       ~~

                                                                I
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 United States of America,                                      I   ~^ ~`2~
                                                  Plaintiffs)
                         v.
      `         ~ ~/y, ~+~~~~                                          STATEMENT OF DEFENDANT'S
                1             ;~~                                       CONSTITUTIONAL RIGHTS
                                                Defenaant(s>


      You are here for arraignment and plea upon an indictment or information filed
                                                                                    against you, a copy of which
      will be given to you.

      You aze entitled to a speedy and public trial byjury. If you wish to waive ajury
                                                                                         trial, you must be tried by the
     Court sitting without a jury.

     You are entitled to be represented by an attorney at all stages ofthe proceedings against
                                                                                                 you. If you do not
     have the funds or the means to hire a lawyer,tell the Magistrate Judge and he/she
                                                                                       will appoint an attorney from
     the Indigent Defense Panel or the office of the Federal Public Defender to
                                                                                 represent you without cost to you.
     You are entitled to see and heaz the evidence and cross-ermine the witnesses against
                                                                                          you. You aze entitled to
     the processes ofthe Court to subpoena witnesses on your behalf without cost
                                                                                  to you if you are indigent. It is
     not necessary to prove your innocence. It is the burden of the government to prove,
                                                                                          by competent evidence,
     your guilt beyond a reasonable doubt.

    Ifyou desire to plead guilty, you will be further questioned by a Court to ascerta whethe
                                                                                      in         r or not your plea is
    voluntary. In the event your plea is accepted,the Court will sentence you after
                                                                                    referral to the Probation Officer
    for a presentence report. This procedure usually takes about ten(10)weeks. Before
                                                                                          accepting a plea of guilty,
    the Judge expects that you have discussed your case fully with your lawyer and
                                                                                      have been fully advised ofall
    the defenses you may have. You will be expected to know the maximum
                                                                                   and minimum sentence you can
    receive on your plea of guilty.

    Do not plead guilty unless you are,in fact,guilty ofthe charges made against you
                                                                                     in the indictment or information.
    Do not plead guilty ifthere have been any threats made against you or any membe
                                                                                         r ofyour family by anyone.
    Do not plead guilty if there have been any promises of leniency or a particu
                                                                                       lar sentence made to you by
    anyone,including your own lawyer. No one has the authority to make any promis
                                                                                      es to you concerning sentence.
    Your case will be referred to one ofthe Judges ofthis Court for all other proceedings.
                                                                                            The name of the Judge
    will be drawn after your arraignment and all further proceedings will be before
                                                                                     that Judge.


                                                                                                (continued on Page 2J

                               STATEMENT OF DEFENDANT6 CONSTITUTIONAL RIGATS

CR-44 (09/97)
                                                                                                                    PAGE 1
           Case Case
                2:20-mj-06108-DUTY
                     1:20-cr-00278-TNM
                                     Document
                                        Document
                                              7 Filed
                                                 34-1 12/17/20
                                                       Filed 08/11/21
                                                                Page 2Page
                                                                       of 2 12
                                                                            Page
                                                                               of 15
                                                                                   ID #:32


   ACKNOWLEDGMENT OF DEFENDANT:

       I have read the above Statement ofRights and understand them. I do not requir
                                                                                     e a translation ofthis statement
       nor do I require an interpreter for court proceedings.

                                                                                                              r
       Dated: ~Z~ ~~]-- ~6?o
                                                                               Signatu   o,~Def   a
                                                           ~OTJ                          ~~

      I have personally heard a translation in the
                                                                                            language read to me and
      understand the above Statement ofRights.

      Dated:
                                                                               Signah~re ofDefendant



 STATEMENT OF THE INTERPRETER:

      I have translated the Statement ofRights to the Defendant in the
                                                                                                          language.


      Dated:
                                                                              Signature ojlnterpre~er



                                                                             Print Name oflnterpreter




STATEMENT OF COUNSEL:

     I am satisfied that the defendant has read this Statement of Rights
                                                                         or has heard the interpretation thereofand
     that he/she understands them.


     Dated:     12 ~1'1~ ~~
                                                                               Signah~re ofAttorney




                               STATEMENT OF DEFENDANT'S CONSTITUTTONAL
                                                                                RIGHTS
CR-44 (09/97)
                                                                                                                  PAGE 2
Case Case
     2:20-mj-06108-DUTY
          1:20-cr-00278-TNM
                          Document
                             Document
                                   9 Filed
                                      34-1 12/21/20
                                            Filed 08/11/21
                                                     Page 1Page
                                                            of 1 13
                                                                 Page
                                                                    of 15
                                                                        ID #:34




                                                                          12/21/2020
                                                                                  jb
Case 2:20-mj-06108-DUTY
     Case 1:20-cr-00278-TNM
                          Document
                             Document
                                   10 34-1
                                      Filed 12/21/20
                                             Filed 08/11/21
                                                       Page 1Page
                                                              of 1 14
                                                                    Page
                                                                      of 15
                                                                          ID #:35




                                                                     12/21/2020
                                                                          jb
Case 2:20-mj-06108-DUTY
     Case 1:20-cr-00278-TNM
                          Document
                             Document
                                   12 34-1
                                      Filed 12/17/20
                                             Filed 08/11/21
                                                       Page 1Page
                                                              of 1 15
                                                                    Page
                                                                      of 15
                                                                          ID #:37
